Citation Nr: 1111394	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-47 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD) of the left shoulder, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for left shoulder dislocation, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The Veteran testified at a Travel Board hearing before the Undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The issue of entitlement to service connection for an acquired psychiatric disorder, secondary to the Veteran's service-connected left shoulder disabilities has been raised by the Travel Board record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected DJD of the left shoulder and his left shoulder dislocation are more severe than the current evaluations reflect.  

A review of the record reveals that the Veteran underwent surgery of his left shoulder in August 2010.  The hospital report is associated with the claims folder.  His outpatient treatment records from September 2010 to the present were not submitted.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.  

Additionally, the Veteran submitted a VA Form 21-4142, indicating that he was in receipt of physical therapy from September 2010 to November 2010.  He received this treatment from STI Physical Therapy and Rehabilitation.  He asked that the related records be considered.  Those records should be obtained and associated with the claims folder.  

Further, the Veteran testified at a Travel Board hearing in February 2010.  At that time, the Veteran testified that he participated in VA's vocational rehabilitation and education (VR &E) program.  As a result, he worked for a year obtaining experience at the NW VA Clinic, but he did not get hired.  The Vocational Rehabilitation records are not associated with the claims folder and it is not clear what was determined by VA's VR &E program as to the feasibility of the Veteran returning to gainful employment.  Consequently, the Veteran's VR&E file should be obtained and associated with the claims file for review by the Board.  

As a result of the Veteran's August 2010 surgery and his subsequent physical therapy, the evidence of record does not reflect the current state of the veteran's disability, and the Veteran should be provided an additional VA examination of his left shoulder. The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  This is to ensure that evaluation of a disability is a fully informed one.  In this case, the Veteran needs to have an additional examination to determine the level of disability caused by these left shoulder conditions.  

Finally in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran testified at his February 2010 Travel Board hearing that although he had a desire to work, he had been unable to work as a result of his service-connected left shoulder disabilities.  He specifically stated that his left shoulder was the only reason he was unable to work. See T. p.12.  Based on the Veteran's assertions, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  As an initial matter, the Board acknowledges that the Veteran is currently service connected for DJD of the left shoulder and dislocation of the left shoulder.  Given the evidence of record demonstrating that the Veteran is currently unemployed and may be unemployable, a VA opinion in connection with the examination should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination and opinion is also required to determine, to the extent possible, whether his service-connected disabilities precludes substantially gainful employment.

The Board notes that the Veteran reported that he was receiving benefits from the Social Security Administration (SSA).  However, he explicitly indicated that these were benefits based on his age-retirement.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  Here, as discussed, the Veteran reported that his receipt of benefits from the SSA was on account of his age.  The Board, therefore, concludes that the record does not establish a reasonable possibility that the Veteran's SSA records, if there are any, are relevant to these claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA Vocational Rehabilitation and Education file should be obtained and associated with the claims folder.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.  

2.  After obtaining an updated release of information form from the Veteran, the AMC/RO should obtain the September 2010 to November 2010 physical therapy records from STI Physical Therapy and Rehabilitation; Sun City Arizona and associate those records with the claims folder.  All efforts to obtain these private records should be fully documented, and the AMC/RO must provide a negative response if records are not available.  

3.  VA outpatient treatment records from September 2010 to the present regarding the Veteran's service-connected left shoulder disabilities, should be obtained and associated with the claims folder.  

4.  The Veteran should undergo a VA orthopedic examination of his left shoulder to determine the level of severity of his service-connected left shoulder disabilities.  All indicated studies, to include range of motion studies, should be performed.  The examiner should also address pain on use, flare-ups, weakened movement, excess fatigability, or incoordination and discuss the criteria set forth in DeLuca v Brown, 8 Vet. App. 202 (1995) for the left shoulder disabilities.  

The examiner should also evaluate the effects of the Veteran's service-connected left shoulder disabilities on his ability to obtain substantially gainful employment.  The examiner should be provided with the claims file for review in conjunction with the examination.  

5.  After completion of the above, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence of record since the November 2009 statement of the case (SOC).  Consideration must be given to his claim for a total disability evaluation based on individual unemployability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



